In a stockholders’ action brought against the officers and directors of the corporate defendant to recover damages for acts of alleged negligence and mismanagement, defendants appeal from an order denying their motion to dismiss the complaint for insufficiency. Order affirmed, with $10 costs and disbursements, and with leave to defendants to answer within ten days from the entry of the order hereon. In our opinion, the complaint is sufficient without considering the bill of particulars. Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.